
	
		I
		111th CONGRESS
		1st Session
		H. R. 2438
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Reichert) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  temporary bonus research credit for energy-related research.
	
	
		1.Bonus research credit for
			 energy research
			(a)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (h) as subsection (i) and by inserting
			 after subsection (g) the following new subsection:
				
					(h)Temporary bonus
				for qualifying energy research expensesIn the case of any
				taxable year beginning in 2009 or 2010—
						(1)In
				generalAt the election of
				the taxpayer, the credit determined under subsection (a)(1) (with or without
				the application of subsection (c)(5)) shall, with respect to qualified energy
				research expenses, be increased by 20 percentage points.
						(2)Qualified energy
				research expensesFor purposes of this subsection, the term
				qualified energy research expenses means so much of the taxpayer’s
				qualified research expenses as are related to the fields of fuel cells and
				battery technology, renewable energy, energy conservation technology, efficient
				transmission and distribution of electricity, and carbon capture and
				sequestration.
						(3)Coordination
				with alternative simplified creditFor purposes of subsection (c)(5), the
				amount of qualified energy research expenses taken into account for the taxable
				year for which the credit is being determined shall not exceed—
							(A)in the case of
				subsection (c)(5)(A), 50 percent of the average qualified research expenses for
				the 3 taxable years preceding the taxable year for which the credit is begin
				determined, and
							(B)in the case of
				subsection (c)(5)(B)(ii), zero.
							(4)Basic Research
				and Energy Research Consortium PaymentsAny amount taken into
				account under paragraph (1) shall not be taken into account under paragraph (2)
				or (3) of subsection
				(a).
						.
			(b)Conforming
			 amendmentSubparagraph (B) of section 41(i)(1)(B) of such Code,
			 as redesignated by subsection (a), is amended by inserting (in the case
			 of the increase in the credit determined under subsection (h), December 31,
			 2010) after December 31, 2009.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
